United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                                June 24, 2005
                         FOR THE FIFTH CIRCUIT
                         _____________________             Charles R. Fulbruge III
                                                                   Clerk
                              No. 04-50839
                         _____________________

UNITED STATES OF AMERICA,
                                                 Plaintiff - Appellee,

                                versus

CURTIS DARRYL NORRIS,

                                           Defendant - Appellant.
__________________________________________________________________

           Appeal from the United States District Court
             for the Western District of Texas, Austin
                       USDC No. 1:98-CR-281-2
_________________________________________________________________

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     The district court judge did not commit reversible error by

referring the jury to the original jury instruction on conspirator

liability   without     consulting   trial   counsel,   because      that

instruction was a correct and clear statement of the law and was

applicable to the facts and evidence presented at trial.               See

United States v. Bieganowski, 313 F.3d 264, 293 (5th Cir. 2002).

Next, the record contains ample circumstantial evidence from which

the jury could infer that Norris knowingly and voluntarily entered

into a criminal conspiracy with his father to manufacture and

distribute methamphetamine.    See United States v. Cardenas, 9 F.3d

     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
1139, 1157 (5th Cir. 1993) (holding that a jury may infer an

agreement from circumstantial evidence).   Finally, because Norris

cannot demonstrate that any error committed by the district court

at his sentencing affected his substantial rights, Norris’s claims

of Fifth and Sixth Amendment violations at his sentencing must be

rejected under plain error review. See United States v. Mares, 402
F.3d 511, 520 (5th Cir. 2005).   Accordingly, Norris’s convictions

and sentence are

                                                         AFFIRMED.




                                 2